Name: Commission Regulation (EEC) No 2076/81 of 22 July 1981 amending Regulation No 184/66/EEC as regards the amount of the standard fee per duly completed farm return for the 1982 accounting year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/20 Official Journal of the European Communities 23 . 7 . 81 COMMISSION REGULATION (EEC) No 2076/81 of 22 July 1981 amending Regulation No 184/66/EEC as regards the amount of the standard fee per duly completed farm return for the 1982 accounting year Whereas, as a result of the general rise in costs and its effects on the cost of completing the farm return, the fee needs to be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ( 1 ), as last amended by Regula ­ tion (EEC) No 2910/73 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation No 1 84/66/EEC (3), as last amended by Regulation (EEC) No 1268/80 (4), provides for a standard fee of 61 EUA per duly completed farm return for the 1981 accounting year ; HAS ADOPTED THIS REGULATION : Sole Article The following shall be added to the first paragraph of Article 5 of Regulation No 184/66/EEC : '  67 ECU for the 1982 accounting year'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1981 . For the Commission The President Gaston THORN (i ) OJ No 109, 23 . 6 . 1965, p . 1859/65. (2) OJ No L 299, 27. 10 . 1973, p . 1 . (3 ) OJ No 213 , 23 . 11 . 1966, p . 3637/66. (&lt;) OJ No L 129, 24. 5 . 1980, p . 13 .